DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 3, line 2, "a carbon nanotube wire" and "a plurality of carbon nanotube aggregates" are unclear to how these relate to "carbon nanotube wire" and "carbon nanotube aggregates" cited in claim 1.
 	Claim 3, line 6, "the carbon nanotube aggregate" renders the claim indefinite since it earlier recites the carbon nanotube wire having plurality of carbon nanotube aggregates.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lyon et al. (10128022).
 	Lyon et al. discloses a coated carbon nanotube electric wire (Figs 2A-2D) comprising a carbon nanotube wire having a single or a plurality of carbon nanotube aggregates (250A-250G) each constituted of a plurality of carbon nanotubes; and an insulating coating layer coating the carbon nanotube wire, wherein an arithmetic mean roughness Ra1 on a periphery surface of the carbon nanotube wire in a longitudinal direction is not larger than 3.5 µm, an arithmetic mean roughness Ra2 on a peripheral surface of the carbon nanotube wire in a circumferential direction is not larger than 3.3 µm (Figs 4A-4D, 1.8 µm), and a q .

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koziol et al. (2014/0231118) in view of Dumee et al. (NPL, Characterization of Carbon Nanotube Webs and Yarns).
 	Koziol et al. discloses a coated carbon nanotube electric wire comprising a carbon nanotube wire having a single or a plurality of carbon nanotube aggregates each constituted of a plurality of carbon nanotubes ([0077]); and an insulating coating layer coating the wire, wherein Ra1 of the wire is not larger than 3.5 µm or 2.1 µm, and wherein Ra2 of the wire is not larger than 3.3 µm or 0.8 µm ([0064], the insulating material penetrates the fiber to a depth of not more than 1 µm) (re claims 1-2).  Accordingly, the ratio of Ra1/Ra3 is not more than 25 (re claim 3).  
 	Koziol et al. does not disclose the q value and angle as claimed in claims 1 and 7.  Dumee et al. discloses a carbon nanotube wire (yarn) having q value and angle as claimed in claims 1 and 7 (Figs 3-5).  It would have been obvious to one skilled in the art to apply the teachings of Dumee et al. in the carbon nanotube wire of Koziol et al. to meet the required physical and electrical properties of the same.
 	Re claims 9-10, Koziol et al. ([0071] and [0092]) discloses:
-wire (conducting fiber) diameter =10 µm => wire sectional area = 78.5 µm2;
-coating layer thickness = .25 µm => coating layer diameter = 10 + .25 + .25 = 10.50 µm => coating layer sectional area = 86.6 µm2; accordingly:
-proportion of coating layer sectional area/wire sectional area = 86.6/78.5 = 1.10.
s 1, 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (2015/0310957) in view of Dumee et al.
 	Qian et al. discloses a carbon nanotube electric wire comprising a carbon nanotube wire having a single or a plurality of carbon nanotube aggregates each constituted of a plurality carbon nanotubes, wherein the twist number of the wire is between 0 T/m and 14000 T/m ([0022], 10 T/cm = 1000 T/m), wherein Ra1 of the wire is not larger than 2.1 µm, and wherein Ra2 of the wire is not larger than 0.8 µm (re claims 1-2).  Specifically, application's specification discloses that "the arithmetic mean roughness Ra1 of the CNT wire 10 in the longitudinal direction and the arithmetic mean roughness Ra2 of the CNT wire 10 in the circumferential direction depend on the twisting number (T/m: the number of twists per meter)." (see application's publication, [0061]).  Carbon nanotube wire of Qian et al. has the twist number as claimed, therefore the carbon nanotube wire of Qian et al. has Ra1 and Ra2 as claimed.
 	Qian et al. does not disclose the wire comprising an insulating coating layer coating the wire, the q value and angle as claimed in claims 1 and 7.  Although not disclosed in Qian et al., it would have been obvious to one skilled in the art to coat the wire of Qian et al. with an insulating layer to protect the wire from the environment since an electric wire having an insulating coating is known in the art.
.

10.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. in view of Dumee et al. as applied to claim 1 above, and further in view of Upadhyaya (2013/0344363).
 	Modified wire of Qian et al. discloses the invention substantially as claimed including a plating part which is a plating layer (12) formed across the whole peripheral surface of the carbon nanotube wire and is between the wire and the coating layer.  It does not disclose a chemical modification (chemically formed surface roughness) formed across the whole peripheral surface of the plating layer.  Upadhyaya discloses an electric wire.  Upadhyaya discloses that a surface roughness on a wire can be formed by mechanical methods or by chemical methods ([0043]) to enhance bonding to adjacent layer.  It would have been obvious to one skilled in the art to provide a chemical modification part, as taught by Upadhyaya, across the whole peripheral surface of the plated wire of Qian et al. to enhance bonding to the insulating coating layer.

s 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon et al. in view of Upadhyaya (2013/0344363).
 	Lyon et al. discloses the invention substantially as claimed including a plating part which is a plating layer (240) formed across the whole peripheral surface of the carbon nanotube wire and is between the wire and the coating layer.  It does not disclose a chemical modification (chemically formed surface roughness) formed across the whole peripheral surface of the plating layer.  Upadhyaya discloses an electric wire.  Upadhyaya discloses that a surface roughness on a wire can be formed by mechanical methods or by chemical methods ([0043]) to enhance bonding to adjacent layer.  It would have been obvious to one skilled in the art to provide a chemical modification part, as taught by Upadhyaya, across the whole peripheral surface of the plated wire of Lyon et al. to enhance bonding to the insulating coating layer.

Response to Arguments
12.	Applicant’s arguments with respect to claims 1-7 and 9-10 have been considered but are moot in view of new ground of rejection.
 	Applicant states that the q value is a parameter related to the diameter of the carbon nanotube and argues that the q value disclosed in Dumee is different from the presently claimed value.

 	Regarding the Qian reference, applicant argues that Qian discloses a twist of a carbon nanotube wire.  However, a twist of the carbon nanotube wire has no technical relevance to the density of a plurality of carbon nanotubes.  Qian does not disclose or suggest a density of the plurality of the carbon nanotubes.  
 	Examiner would disagree.  Claim 1 calls for a carbon nanotube wire having a single carbon nanotube aggregate which is constituted of a plurality of carbon nanotubes.  Claim 4 calls for the wire having a twist number.  Likewise, the carbon nanotube wire of Qian comprises a single carbon nanotube aggregate which is constituted of a plurality of carbon nanotubes, and the twist number disclosed by Qian is the twist number of the wire.
 
Conclusion
13.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/14/2021 prompted the new THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847